DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 11, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meth (U.S. Patent No. 6,401,216).
Regarding claim 1, Meth discloses a method comprising, by an operating system executing on a computing device (col. 5, ln. 13-33):
generating, for a first service, a handle that references a checkpoint (step 908-910, col. 9, ln. 9-16, fig. 9);
sending the handle to the first service (step 908-910, col. 9, ln. 9-16, fig. 9), wherein the handle is configured to be used by the first service to store one or more states of the first service in the checkpoint (step 912-918, col. 9, ln. 17-54, fig. 9);
determining that the first service needs to be restarted (step 1002, col. 10, ln. 41-46, fig. 10);

accessing the handle for the checkpoint (step 1008, col. 10, ln. 62-63, fig. 10); and
sending the handle for the checkpoint to the restarted first service, wherein the handle for the checkpoint is configured to be used by the restarted first service to restore the one or more states (step 1012-1020, col. 11, ln. 9-29, fig. 10).
Regarding claim 4, Meth discloses wherein the first service is a component of the operating system (col. 5, ln. 13-33).
Regarding claim 9, Meth discloses wherein each of the one or more states comprises one or more of a data item or a handle (step 1012-1020, col. 11, ln. 9-29, fig. 10).
Claim(s) 11, 14, and 19 is(are) the computer implemented medium containing instructions of to implement the method claim(s) 1, 4, and 9, and is(are) rejected on the same grounds as claim(s) 1, 4, and 9.
Claim(s) 20 is(are) the system implementation which implement claim the method of claim(s) 1 and is(are) rejected on the same grounds as claim(s) 1.

Allowable Subject Matter
Claims 2, 3, 5-8, 10, 12, 13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113